                 UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF MONTANA



IN RE:

      RICHARD T. SHEEHAN,                Case No. 20-20054-7
                                         Adversary No. 20-02005
             Debtor.
                                                       ORDER


      At Butte in said District this 7th day of August, 2020.

      Upon review of Plaintiff’s Unopposed Request to Amend Complaint

Nunc Pro Tunc filed August 6, 2020, and good cause appearing,

      IT IS ORDERED that the Unopposed Request filed at ECF No. 12 is

granted; and the Complaint to Avoid Discharge of Debt Pursuant to 11

U.S.C. § 523 is amended in the Prayer for Relief as follows:

           A.     That this Bankruptcy Court determine that the debt
      owed to Plaintiffs by Debtor is non-dischargeable pursuant to §
      523(a)(6) of the Bankruptcy Code;

      All other paragraphs of said Complaint shall remain as stated.




ORDER AMENDING COMPLAINT – Page 1
